*114MEMORANDUM **
Juan Rodrigo Arriaga-Sanchez appeals from his guilty plea conviction and sentence for illegal reentry after deportation, in violation of 8 U.S.C. § 1826(a). Villas’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating there are no arguable issues for review and seeking to withdraw as counsel of record. Arriaga-Sanchez has not filed a pro se supplemental brief.
As part of the plea agreement, ArriagaSanchez waived any right to appeal or collaterally attack the district court’s judgment or sentence. Having independently reviewed the record, we are satisfied that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily. United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998). We therefore enforce the waiver, grant the motion to withdraw, and dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.